Upon further consideration, I am of the opinion that this court erred in that part of the opinion heretofore rendered, where-in the judgment of the trial court in favor of the plaintiff bank against the trust estate was reversed and judgment rendered that the bank take nothing from the trust estate.
The opinion of the court carefully and accurately states the factual situation. I adopt the conclusions of law made by the trial court as applicable and controlling to the disposition of this cause. These conclusions are set out in the opinion and it would serve no useful purpose to re-state them.
It is my view that this cause of action is controlled by our Uniform Negotiable Instruments Act, particularly Articles 5933 and 5935, Revised Civil Statutes. That being true, plaintiff bank was entitled to assert all of the rights vouchsafed to it by the provisions of the act since the trust estate was not a holder of the draft in due course. See American Surety Co. v. Fenner, 133 Tex. 37, 125 S.W.2d 258; 6 Tex.Jur. 717, sec. 99, page 838, sec. 195. Since the trust estate credited said draft to the account of the plaintiff bank, and since plaintiff bank owed such trust estate nothing, the trust estate paid no consideration for the draft. Section 25 of Article 5933, supra, provides: "Value is any consideration sufficient to support a simple contract. An antecedent or pre-existing debt constitutes value; and is deemed such whether the instrument is payable on demand or at a future time." Since plaintiff bank was not indebted to the trust estate, there was an absence of consideration sufficient to support a simple contract. When the trust estate credited the draft to the account of the plaintiff bank to satisfy an indebtedness that it did not owe, the trust estate parted with nothing, nor did it alter or worsen its position; nor did such trust estate have the right to credit such draft to an indebtedness owed to it by Sweatt after such trust estate had actual knowledge of the facts. To hold otherwise would, in my opinion, nullify the provisions of said Articles, and particularly section 25 of Article 5933, supra, and section 58 of Article 5935, supra.